Exhibit 10.7.2

Execution Copy

LETTER OF CREDIT FACILITY AGREEMENT

[MuniMae Midland Construction Finance, LLC]

This LETTER OF CREDIT FACILITY AGREEMENT is entered into as of October 18, 2002,
between MuniMae Midland Construction Finance, LLC, a Maryland limited liability
company (the “Company”), and Bank of America, N.A. (the “Bank”).

WITNESSETH:

WHEREAS, Fannie Mae, a corporation organized under the Federal National Mortgage
Association Charter Act, 12 U.S.C. § 1716 et. seq. (“Fannie Mae”) is prepared to
make certain loans to developers of multi-family residential properties under
its Construction Advance Loan Program (“CAL Program”);

WHEREAS, it is a condition to the making of loans under the CAL Program that a
standby letter of credit be issued by a national, federally insured, financial
institution in favor of Fannie Mae with respect to each such loan;

WHEREAS, the Company, in facilitating the consummation of loans to borrowers
under the CAL Program, wishes to apply from time to time to Bank for the
issuance of such letters of credit; and

WHEREAS, the Bank is prepared to issue such letters of credit in favor of Fannie
Mae on the terms and conditions set forth herein:

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

ARTICLE I

DEFINITIONS

1.01 Certain Defined Terms. The following terms have the following meanings:

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person



--------------------------------------------------------------------------------

if the controlling Person possesses, directly or indirectly, the power to direct
or cause the direction of the management and policies of the other Person,
whether through the ownership of voting securities, membership interests, by
contract, or otherwise.

“Agreement” means this Letter of Credit Facility Agreement.

“Amendment Application” means the Bank’s standard form of application for
amendment of outstanding letters of credit that is in use at the time any such
amendment of the Letter of Credit is requested by the Company.

“Application” means a Bank of America Letter of Credit Application attached
hereto as Exhibit A.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the allocated cost of internal legal
services and all disbursements of internal counsel.

“Availability Date” means October 18, 2004, or, if the Availability Date is
extended pursuant to Section 2.11, the Availability Date as so extended.

“Bank-Related Persons” means the Bank, together with its Affiliates and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

“Bond Credit Enhancement and Commitment Fee Facility” means the Letter of Credit
Facility Agreement between the Bank and MMI pursuant to which the Bank has
agreed to issue letters of credit in favor of Fannie Mae with respect to
(a) Fannie Mae’s credit enhancement of tax-exempt multi-family housing revenue
bonds, and (b) the commitment deposit fee requirements under the the CAL Program
and the DUS Bond Credit Enhancement Mortgage Loan Program.

“Business Day” means any day other than (a) a Saturday or Sunday, or (b) any
other day on which commercial banks in New York, New York, or Dallas, Texas are
authorized or required by law to close.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

2



--------------------------------------------------------------------------------

A “Change of Control” shall be deemed to have occurred if (a) any person or
group (within the meaning of Rule 13d-5 of the Securities and Exchange
Commission as in effect on the date hereof) shall own directly or indirectly,
beneficially or of record, shares representing more than 20% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Parents or the Company or any corporation directly or indirectly Controlling
the Parents or the Company; or (b) a majority of the seats (other than vacant
seats) on the board of directors of the Parents or the Company or any
corporation directly or indirectly Controlling the Parents or the Company shall
at any time be occupied by persons who were neither (i) nominated by the
management of the Parents or the Company or by persons who were members of the
board of directors as of the Effective Date or members elected by two thirds of
such members, nor (ii) appointed by directors so nominated; provided, however,
that an event described in clause (a) above shall not constitute a “Change in
Control” if the acquisition of shares resulting in ownership of in excess of the
20% threshold referred to in such clause (a) shall have been approved, prior to
the acquisition of such shares or the commencement by the person or group
referred to in such clause (a) of a tender offer for shares of the Parents or
the Company that would result, if successful, in such person or group owning in
excess of such 20% threshold, by a majority of the members of the board of
directors of the Parents or the Company who were either members of the board of
directors as of the date of this Agreement or nominated or appointed as provided
in clauses (b)(i) or (ii) above.

“Closing Date” means the date on which all conditions precedent set forth in
Article IV are satisfied or waived by the Bank.

“Code” means the Internal Revenue Code of 1986, and regulations promulgated
thereunder.

“Construction Loan Facility Amount” means the amount equal to $100,000,000 minus
the L/C Obligations outstanding under the Bond Credit Enhancement and Commitment
Fee Facility.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Date of Issuance” means, with respect to any Letter of Credit, the date of
issuance of such Letter of Credit.

 

3



--------------------------------------------------------------------------------

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during any
applicable notice or cure period) constitute an Event of Default.

“Detroit Pension Fund” means the Policemen & Firemen Retirement System of the
City of Detroit.

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

“Event of Default” means any of the events or circumstances specified in
Section 7.01.

“Expiry Date” means the last day a drawing may be made under a Letter of Credit,
which such date shall be approved by Fannie Mae but in no event shall be later
than two (2) years after the date of issuance of such Letter of Credit.

“Fannie Mae” means Fannie Mae, a corporation organized and existing under the
Federal National Mortgage Association Charter Act, 12 U.S.C. §1716 et. seq.

“GAAP” means generally accepted accounting principles, applied on a consistent
basis.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other

 

4



--------------------------------------------------------------------------------

financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term Guarantee shall not include endorsements for collection or deposit, in
either case in the ordinary course of business.

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
a note, bond, debenture or similar instrument, (iii) all obligations of such
Person upon which interest charges are customarily paid, (iv) all obligations of
such Person under conditional sale or other title retention agreements relating
to property purchased by such Person, (v) all obligations of such Person issued
or assumed as the deferred purchase price of property or services (other than
accounts payable to suppliers incurred in the ordinary course of business and
not overdue), (vi) all indebtedness of any other Person secured by any Lien on
any property owned by the Company, whether or not such indebtedness has been
assumed, (vii) the principal component of all Capitalized Lease Obligations of
such Person, and (viii) all Guarantees of such Person.

“Indemnified Liabilities” has the meaning specified in Section 8.05.

“Indemnified Person” has the meaning specified in Section 8.05.

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; undertaken under U.S. Federal,
state or foreign law, including the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.).

“L/C Obligations” means at any time the sum of (a) the aggregate undrawn amount
of all Letters of Credit then outstanding, plus (b) the amount of all
unreimbursed drawings under all Letters of Credit.

“Letter of Credit” means a standby letter of credit issued by the Bank for the
account of the Company in favor of Fannie Mae substantially in the form attached
hereto as Exhibit B, as provided for hereunder.

 

5



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, security interest, encumbrance, lien
(statutory or other) or charge of any kind or nature whatsoever in respect of
any property (including those created by, arising under or evidenced by any
conditional sale or other title retention agreement, the interest of a lessor
under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, or the filing of any financing
statement naming the owner of the asset to which such lien relates as debtor,
under the Uniform Commercial Code or any comparable law).

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Master Forward Financing Agreement” means that certain Master Forward Financing
Agreement, dated as of May 15, 2001, between the Company and Fannie Mae.

“Material Adverse Effect” means a materially adverse effect on the business,
assets, condition (financial or otherwise) or results of operations of (a) the
Parents, (b) the Company, (c) the Parents, the Company and their Subsidiaries
taken as a whole, or (d) either of the Pension Funds.

“MMI” means Midland Mortgage Investment Corporation, a Florida corporation.

“Obligations” means all reimbursement obligations, advances, debts, liabilities,
obligations, covenants and duties arising under any Related Document owing by
the Company to the Bank or any Indemnified Person, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising.

“Organization Documents” means the certificate or articles of organization, the
regulations or limited liability company agreement, any certificate of
determination or instrument relating to the rights of members or managers of
such limited liability company, and all applicable resolutions of the board of
directors, members or managers, as applicable (or any committee thereof), of
such limited liability company.

“Parents” means, collectively and individually, Municipal Mortgage & Equity,
LLC, a limited liability company organized under the laws of the State of
Delaware; MuniMae Midland, LLC, a limited liability company organized under the
laws of the state of Maryland, and MuniMae Investment Service Corporation, a
Maryland corporation.

 

6



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 8.08.

“Pension Fund Certificate” means a certificate, substantially in the form of
Exhibit C to this Agreement.

“Pension Funds” means the Detroit Pension Fund and the Wayne County Pension
Fund.

“Pension Fund L/C” means any standby letter of credit issued by the Detroit
Pension Fund or the Wayne County Pension Fund, as security for the Letters of
Credit issued hereunder, each of which shall:

(a) be an irrevocable letter of credit, effective as of the date of the issuance
of the Letter of Credit which such Pension Fund L/C secures, that is in the form
of Exhibit D to this Agreement, or in such other form as may be approved by the
Bank;

(b) be in an initial stated amount equal to the amount of the Letter of Credit
which such Pension Fund L/C secures;

(c) accompanied, on delivery to the Bank, by a Pension Fund Certificate;

(d) be issued for the sole benefit of the Bank;

(e) have an expiration date at least 15 days after the Expiry Date of the Letter
of Credit which such Pension Fund L/C secures; and

(f) provide that it may be drawn, in whole and not in part, by presentation to
the applicable Pension Fund of a clean sight draft.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Prime Rate” means the rate of interest per annum publicly announced by the Bank
from time to time as its prime rate.

“Property” means all assets and properties of any nature whatsoever, whether
real or personal, tangible or intangible, including without limitation
intellectual property.

 

7



--------------------------------------------------------------------------------

“Related Documents” means this Agreement, the Letter of Credit, the Application,
the Amendment Application and any other agreement or instrument relating thereto
and to the transactions contemplated hereby.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Responsible Officer” means the chief executive officer, the president,
treasurer or senior vice president of the Company, or any other officer having
substantially the same authority and responsibility.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Company.

“UCP” has the meaning specified in Section 2.10 hereof.

“United States” and “U.S.” each means the United States of America.

“Wayne County Pension Fund” means the Wayne County Employees’ Retirement System.

1.02 Other Interpretive Provisions. (a) The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
subsection, Section, Schedule and Appendix references are to this Agreement
unless otherwise specified. The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices

 

8



--------------------------------------------------------------------------------

and other writings, however evidenced. The term “including” is not limiting and
means “including without limitation.” In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.”

(c) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Related Document, and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement. Unless otherwise
expressly provided, any reference to any action of the Bank by way of consent,
approval or waiver shall be deemed modified by the phrase “in its sole
discretion.”

(e) This Agreement and the other Related Documents to which the Company and the
Bank are parties are the result of negotiations between, and have been reviewed
by counsel to, the Bank and the Company, and are the products of both parties.
Accordingly, they shall not be construed against the Bank merely because of the
Bank’s involvement in their preparation.

1.03 Accounting Principles. Unless the context otherwise clearly requires, all
accounting terms not expressly defined herein shall be construed, and all
financial computations required under this Agreement shall be made, in
accordance with GAAP, consistently applied. References herein to “fiscal year”
and “fiscal quarter” refer to such fiscal periods of the Company.

ARTICLE II

THE LETTERS OF CREDIT

2.01 The Letters of Credit. (a) Subject to the terms and conditions of this
Agreement, the Bank agrees, from time to time on any Business Day during the
period from the Closing Date to the Availability Date, to issue Letters of
Credit, and to amend Letters of Credit previously issued by it, in accordance
with Section 2.02(b), provided, however, that after giving effect to the
issuance

 

9



--------------------------------------------------------------------------------

of any Letter of Credit, the aggregate amount of all L/C Obligations hereunder
shall not exceed the Construction Loan Facility Amount. The Company’s ability to
request that the Bank issue Letters of Credit shall be fully revolving, that is,
the Company may, during the foregoing period, and within the foregoing limits,
request that the Bank issue Letters of Credit to replace Letters of Credit which
have been returned to the Bank for cancellation or which have been drawn upon
and reimbursed.

(b) The Bank is under no obligation to issue any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Bank from issuing such
Letter of Credit, or any Requirement of Law applicable to Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Bank shall prohibit, or request that the
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular, or shall impose upon the Bank with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Bank is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Bank any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which Bank in good faith deems material to
it;

(ii) one or more of the applicable conditions contained in Article IV is not
then satisfied;

(iii) the requested Expiry Date of such Letter of Credit is more than two
(2) years after the date such Letter of Credit issued; or

(iv) such Letter of Credit is not secured, as of the date of its issuance, by a
Pension Fund L/C having an expiry date of at least fifteen (15) days following
the Expiry Date of such Letter of Credit.

2.02 Issuance of Letters of Credit. (a) Each Letter of Credit shall be issued
upon the delivery to Bank of (i) the irrevocable written request of the Company,
in the form of a completed Application executed by the Company, and (ii) the
Pension Fund L/C which will secure such Letter of Credit, which Application
shall be received by the Bank at least five (5) Business Days prior to the
proposed date of issuance of the Letter of Credit, and which Pension Fund L/C
shall be received by the Bank at least two (2) Business Days prior to the
proposed date of the issuance of the Letter of Credit. Such request for issuance
of a Letter of Credit shall (i) be by facsimile, confirmed immediately in an
original writing, (ii) accompanied by a Pension Fund Certificate, and
(iii) shall

 

10



--------------------------------------------------------------------------------

specify in form and detail satisfactory to the Bank: (A) the proposed date of
issuance of such Letter of Credit (which shall be a Business Day); (B) the face
amount of such Letter of Credit; (C) the Expiry Date of such Letter of Credit;
and (D) the name and address of the beneficiary (Fannie Mae) thereof. Wherever
there is an inconsistency between the provisions of this Agreement and the terms
and conditions of the Application, the provisions of this Agreement shall
prevail.

(b) From time to time while a Letter of Credit is outstanding and prior to the
Expiry Date, the Bank will, upon the irrevocable written request of the Company,
which shall be received by the Bank at least five (5) Business Days prior to the
proposed date of amendment, consider an amendment of such Letter of Credit
(other than an extension of the Expiry Date which is covered by Section 2.12
hereof). Such request for amendment of a Letter of Credit shall be by facsimile,
confirmed immediately in an original writing, and shall specify in form and
detail satisfactory to the Bank: (i) the Letter of Credit to be amended;
(ii) the proposed date of amendment of the Letter of Credit (which shall be a
Business Day); (iii) the nature of the proposed amendment; (iv) evidence that
the Pension Fund L/C shall be amended so as to be in the same amount and to have
the same terms as such amended Letter of Credit; and (v) such other matters as
the Bank may require.

2.03 Drawings on Letters of Credit. Fannie Mae is authorized to make drawings
under the Letters of Credit in accordance with the terms of the Letter of
Credit. The Company hereby directs the Bank to make payments under each Letter
of Credit in the manner provided in such Letter of Credit. The Company hereby
irrevocably approves reductions and reinstatements of the amount of each Letter
of Credit in accordance with the terms of such Letter of Credit.

2.04 Reimbursement and Other Payments. (a) If (i) the Bank is required to draw
under a Pension Fund L/C pursuant to subsection (c) below prior to requesting
payment from the Company and is not paid in full under such Pension Fund L/C or
(ii) the Bank is not required to so draw under a Pension Fund L/C pursuant to
subsection (c) below, the Company shall pay to the Bank:

(1) immediately after (and on the same Business Day as) any amount is drawn
under any Letter of Credit, a sum (and interest on such amount as provided in
subsection (b) below) equal to the amount so drawn and paid;

(2) promptly upon notice from the Bank of the amount thereof, any and all
reasonable charges and expenses, including

 

11



--------------------------------------------------------------------------------

transaction fees in connection with drawings under any Letter of Credit, which
the Bank may pay or incur relative to such Letter of Credit (together with the
amount described in clause (1) above, the “Amount Owing”).

(b) The Company shall pay to the Bank interest on any and all amounts owed and
unpaid by the Company when due hereunder for each day from the date such amounts
become due until payment in full, payable on demand, at a fluctuating interest
rate per annum equal to the Prime Rate plus three percent (3%) (the “Interest
Owing”); provided, however, that such fluctuating interest rate shall in no
event be higher (with respect to each such amount due and payable hereunder,
from the date such amount is due and payable until the date such amount is paid
in full) than the maximum rate permitted by applicable law.

(c) Notwithstanding any other provision in this Section 2.04, if at any time an
amount is drawn under any Letter of Credit (for whatever reason), the Bank
shall, with the exceptions noted below, prior to requesting payment from the
Company, draw under the Pension Fund L/C which secures such Letter of Credit, in
an amount equal to the Amount Owing. The Bank is not required to draw under the
Pension Fund L/C prior to requesting payment from the Company if (i) an
injunction, restraining order, or other court order prevents the Bank from
drawing under the Pension Fund L/C, or (ii) an event described in
Section 7.01(b) or (c) has occurred with respect to the Pension Fund that has
issued the Pension Fund L/C which secures the Letter of Credit which has been
drawn on. In any event, the Company shall remain at all times liable for the
Amount Owing and the Interest Owing with respect to each Letter of Credit, and
will pay such amount to the Bank if the Bank so requests.

(d) If Fannie Mae makes a drawing under the Letter of Credit because a “Letter
of Credit Issuer Rating Event” (as defined in the Master Forward Financing
Agreement) has occurred, the Bank shall draw under the Pension Fund L/C which
secures such Letter of Credit, unless, prior to the draw by Fannie Mae, the
Company has deposited with the Bank as cash collateral an amount equal to such
drawing.

2.05 Role of the Bank.

(a) The Company agrees that, in paying any drawing under any Letter of Credit,
the Bank shall not have any responsibility to obtain any document (other than
any sight draft and certificates expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document.

 

12



--------------------------------------------------------------------------------

(b) The Bank shall not be liable for: (i) any action taken or omitted in the
absence of breach of this Agreement, gross negligence or willful misconduct; or
(ii) the due execution, effectiveness, validity or enforceability of any Letter
of Credit, any Application or any other document relating to any Letter of
Credit.

(c) The Company hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Company from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. No
Bank-Related Person, nor any of the correspondents, participants or assignees of
the Bank, shall be liable or responsible for any of the matters described in
clauses (a) through (f) of Section 2.06; provided, however, that, anything in
such clauses or elsewhere herein to the contrary notwithstanding, the Company
may have a claim against the Bank, and the Bank may be liable to the Company, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Company which the Company proves were
caused by the Bank’s willful misconduct or gross negligence or the Bank’s breach
of this Agreement, willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing: (i) the Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary;
and (ii) the Bank shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

2.06 Obligations Absolute. The obligations of the Company under this Agreement
and any other Related Document to reimburse the Bank for a drawing under a
Letter of Credit shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement and each such other
Related Document under all circumstances, including the following:

(a) any lack of validity or enforceability of this Agreement or any other
Related Document;

 

13



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Company in respect of such Letter of
Credit or any other amendment or waiver of or any consent to departure from all
or any of the Related Documents;

(c) the existence of any claim, set-off, defense or other right that the Company
may have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the Bank or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by the Related Documents or
any unrelated transaction;

(d) any draft, demand, certificate or other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any material
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under the Letter of Credit;

(e) any payment made by the Bank under the Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of the Letter of Credit,
including any arising in connection with any Insolvency Proceeding;

(f) the existence, validity or invalidity, enforceability or unenforcability of
any Pension Fund L/C; or

(g) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to the Company.

2.07 Examination of Documents. Notwithstanding anything to the contrary in
Section 2.06, the Bank shall not be excused from liability to the Company to the
extent of any direct damages (as opposed to consequential, indirect and punitive
damages, claims in respect of which are hereby waived by the Company) suffered
by the Company that are caused by the Bank’s breach of this Agreement, gross
negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof,
provided, however, that the parties hereto expressly agree that:

 

14



--------------------------------------------------------------------------------

(a) the Bank may accept documents that appear on their face to be in substantial
compliance with the terms of a Letter of Credit without responsibility for
further investigation, regardless of any notice or information to the contrary,
and may make payment upon presentation of documents that appear on their face to
be in substantial compliance with the terms of such Letter of Credit;

(b) the Bank shall have the right, in its sole discretion, to decline to accept
documents and to make such payment if such documents are not in strict
compliance with the terms of such Letter of Credit; and

(c) this Section shall establish the standard of care to be exercised by the
Bank when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

2.08 Letter of Credit Fees. (a) The Company shall pay to the Bank an origination
fee with respect to each Letter of Credit issued hereunder in an amount equal
to: (i) .275% per annum if the Pension Fund L/C which secures such Letter of
Credit is issued by a Pension Fund with a current S&P credit rating of “AA-” or
greater, or (ii) .325% per annum if the Pension Fund L/C which secures such
Letter of Credit is issued by a Pension Fund with a current S&P credit rating of
“A” or “A-”, calculated in each case for the number of days such Letter of
Credit is outstanding, calculated on a 360-day basis. Such fees shall be due and
payable upon issuance of the Letter of Credit. If a Pension Fund’s S&P credit
rating is lowered to a level such that a higher Letter of Credit fee would be
payable, the Company shall pay to the Bank such additional Letter of Credit fee
for the period commencing on the date of the decrease of the Pension Fund’s S&P
credit rating until the Expiry Date of the Letter of Credit secured by such
Pension Fund’s Pension Fund L/C.

(b) The Company shall pay to the Bank an administration fee of $25,000 per
annum, which such fee shall be due and payable on the Closing Date, on the first
anniversary of the Closing Date, and, if the Availability Date is extended as
provided for in Section 2.11, on each additional anniversary of the Closing
Date.

(c) The Company shall pay to the Bank the Bank’s standard processing fees for
issuing, amending and disbursing funds under standby letters of credit.

 

15



--------------------------------------------------------------------------------

2.09 Computation of Fees and Interest. All computations of interest and of per
annum fees shall be made on the basis of a 360-day year and actual days elapsed
(which results in more interest being paid than if computed on the basis of a
365-day year). Interest and fees shall accrue during each period during which
interest or such fees are computed from the first day thereof to the last day
thereof. Each determination of an interest rate by the Bank shall be conclusive
and binding on the Company in the absence of manifest error.

2.10 Uniform Customs and Practice. The Uniform Customs and Practice for
Documentary Credits as published by the International Chamber of Commerce
(“UCP”) most recently at the time of issuance of any Letter of Credit or any
Pension Fund L/C shall (unless otherwise expressly provided in such Letter of
Credit) apply to such Letter of Credit or such Pension Fund L/C, as applicable.

2.11 Extension of Availability Date. At any time that there shall remain less
than ninety (90) and more than thirty (30) days to the Availability Date, the
Company may request, upon delivery to the Bank of a Notice of Extension in the
form attached hereto as Exhibit E, that the Bank extend the Availability Date
for a period of up to two (2) years. If the Bank, in its sole discretion, elects
to extend the Availability Date, such extension shall be effective on the
Business Day following the date of the Bank’s acceptance of such request, and
thereafter all references to the Availability Date hereunder shall be to the
Availability as so extended

2.12 Extension of Expiry Date. At any time there shall remain less than sixty
(60) days to the Expiry Date of any Letter of Credit, the Company may, by
delivery to the Bank of a Request for Extension in the form attached hereto as
Exhibit F, request that the Bank extend the Expiry Date of such Letter of Credit
for a period of six (6) months. The Bank will consider such request only if
(a) the Bank receives evidence satisfactory to it that the Pension Fund L/C
which secures the Letter of Credit for which such request has been made has been
extended to have an expiry date of at least fifteen (15) days after the extended
Expiry Date, and (b) at the time of such extension, the Pension Fund which has
issued the Pension Fund L/C which secures such Letter of Credit has an S&P
credit rating of “A-”or higher. The Request for Extension must be received by
the Bank at least five (5) Business Days prior to the Expiry Date to which the
request relates and the extended Pension Fund L/C must be received by the Bank
at least two (2) Business Days prior to such Expiry Date. Any date to which any
Expiry Date has been extended in accordance with this Section 2.12 may be
extended in like manner for one (1) additional six (6) month period.

 

16



--------------------------------------------------------------------------------

ARTICLE III

TAXES AND YIELD PROTECTION

3.01 Taxes. If any payments to the Bank under this Agreement are made from
outside the United States, the Company will not deduct any foreign taxes from
any payments it makes to the Bank. If any such taxes are imposed on any payments
made by the Company (including payments under this Section 3.01), the Company
will pay the taxes and will also pay to the Bank, at the time interest is paid,
any additional amount which the Bank specifies as necessary to preserve the
after-tax yield the Bank would have received if such taxes had not been imposed.
The Company will confirm that it has paid the taxes by giving the Bank official
tax receipts (or notarized copies) within 30 days after the due date.

3.02 Increased Costs and Reduction of Return. (a) If the Bank determines that,
due to either (i) the introduction of or any change in or in the interpretation
of any law or regulation or (ii) the compliance by the Bank with any guideline
or request from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to the Bank
(other than income or other taxes) of agreeing to issue or issuing or
maintaining any Letter of Credit or maintaining any unpaid drawing under any
Letter of Credit, then the Company shall be liable for, and shall from time to
time, within three (3) Business Days following demand, pay to the Bank,
additional amounts as are sufficient to compensate the Bank for such increased
costs; provided, however, that the Company shall not be liable to pay any
amounts pursuant to clause (ii) of this paragraph to the extent that such costs
are incurred by reason of the gross negligence or willful misconduct of the
Bank.

(b) If the Bank shall have determined that (i) the introduction of any Capital
Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by the Bank (or any
office of the Bank issuing any Letter of Credit) or any corporation controlling
the Bank with any Capital Adequacy Regulation, affects or would affect the
amount of capital required or expected to be maintained by the Bank or any
corporation controlling the Bank and (taking into consideration the Bank’s or
such corporation’s policies with respect to capital adequacy and the Bank’s
desired return on capital) determines that the amount of such capital is
increased as a consequence of its obligations under this Agreement or the Letter
of Credit, then, within three (3) Business Days following demand of the

 

17



--------------------------------------------------------------------------------

Bank to the Company, the Company shall pay to the Bank, from time to time as
specified by the Bank, additional amounts sufficient to compensate the Bank for
such increase.

(c) Any demand made by the Bank under this Section 3.02 shall be accompanied by
a written explanation from the Bank of the increased costs or increased capital,
as the case may be.

3.03 Survival. The agreements and obligations of the Company in this Article III
shall survive the payment of all other Obligations.

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions of Closing. On or before the Closing Date, the Bank shall have
received all of the following, in form and substance satisfactory to the Bank:

(a) Letter of Credit Facility. This Agreement duly executed by the Company;

(b) Resolutions; Incumbency. (i) Copies of the resolutions of the board of
directors, members or managers, as applicable, of the Company authorizing the
transactions contemplated hereby, certified as of the Closing Date by the
Secretary of the Company; and (ii) a certificate of the Secretary of the Company
certifying the names and true signatures of the officers of the Company
authorized to execute, deliver and perform, as applicable, this Agreement, and
all other Related Documents to be delivered by it hereunder;

(c) Good Standing. A good standing and tax good standing certificate for the
Company from the Secretary of State (or similar, applicable Governmental
Authority) of its state of incorporation;

(d) Legal Opinion. A favorable opinion of counsel to the Company, addressed to
the Bank, with respect to such legal matters relating hereto as the Bank may
request;

(e) Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, costs and expenses to the extent then due and payable

 

18



--------------------------------------------------------------------------------

on the Closing Date, together with Attorney Costs of the Bank to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Bank’s reasonable estimate of Attorney
Costs incurred or to be incurred by it through the closing proceedings,
including any such costs, fees and expenses arising under or referenced in
Sections 2.04 and 8.04;

(f) Certificate. A certificate signed by a Responsible Officer, dated as of the
Closing Date, stating that: (i) the representations and warranties contained in
Article V are true and correct on and as of such date, as though made on and as
of such date; (ii) no Default or Event of Default exists or would result from
the execution and delivery of this Agreement; and (iii) there has occurred since
December 31, 2001, no event or circumstance that has resulted or could
reasonably be expected to result in a Material Adverse Effect;

(g) Related Agreements. An executed copy (or a duplicate thereof) of each of all
other Related Documents;

(h) Bond Credit Enhancement and Commitment Fee Facility. Evidence that the Bond
Credit Enhancement and Commitment Fee Facility has been signed by the parties
thereto and that the conditions of closing thereunder have been satisfied; and

(i) Other Documents. Such other approvals, opinions, documents or materials as
the Bank may reasonably request.

4.02 Conditions to Issuance of Each Letter of Credit. On any date on which the
Company requests that the Bank issue a Letter of Credit hereunder, unless
otherwise waived by the Bank,

(a) the Bank shall have received:

(i) a completed and executed Application;

(ii) payment of all fees due and payable under Section 2.08(a) and (c).

(iii) a Pension Fund L/C securing such Letter of Credit; and

 

19



--------------------------------------------------------------------------------

(iv) a Pension Fund Certificate for the Pension Fund L/C described in
(iii) above; and

(b) each of the following shall be true:

(i) Representations and Warranties. Each of the representations and warranties
made by the Company in or pursuant to this Agreement or the Related Documents
shall be true and correct in all material respects on and as of such date as it
made on and as of such date (except to the extent such representations and
warranties relate solely to an earlier date);

(ii) Default. No Default or Event of Default shall have occurred or be
continuing on such date or after giving effect to the extension of credit
requested to be made on such date;

(iii) No Material Adverse Effect. Since the Closing Date, there shall have been
no Material Adverse Effect;

(iv) Change of Control. Since the Closing Date, there shall have been no Change
of Control;

(v) Pension Fund Credit Rating. The S&P credit rating of the Pension Fund whose
Pension Fund L/C secures the Letter of Credit is “A-” or higher; and

(vi) Termination Event. None of the events described in Section 7.02 shall have
occurred and be continuing.

provided, however, that nothing in this Section 4.02(b), other than clause (i),
shall be construed as a representation or warranty by the Company.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Bank that:

5.01 Organization; Existence; Good Standing. The Company is a limited liability
company, duly organized, validly existing and in good standing

 

20



--------------------------------------------------------------------------------

under the laws of the state of Maryland, has all limited liability company
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business, and is not in violation of its
Organization Documents. The address set forth on the signature page of this
Agreement is its principal business office. The Company is in compliance with
all laws, regulations, rules and orders governing its existence and operations
in all material respects.

5.02 Power and Authority. The Company has the power and authority to execute and
perform this Agreement and the Related Documents.

5.03 Due Authorization. The Company has taken all necessary limited liability
company action necessary to duly authorize the execution, delivery and
performance of this Agreement and the Related Documents.

5.04 Binding Agreement. This Agreement is a legal, valid and binding obligation
of the Company, and enforceable against the Company in accordance with its
terms, subject only to (a) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws or enactments in effect now or in the future
affecting the enforceability of creditors’ rights generally; (b) applicable
principles of equity, whether such principles are applied by a court of equity
or a court of law; and (c) the exercise of judicial discretion.

5.05 Non-Conflicting Agreements. The execution and delivery of this Agreement
and the Related Documents by the Company, and the Company’s performance of this
Agreement do not and will not (a) contravene any law, ordinance, regulation or
rule of any Governmental Authority having jurisdiction over the Company
(including any laws relating to usury) or its properties or assets or any
constitutional or statutory provision in any material respect; (b) violate any
order, decree or writ of any court having jurisdiction over the Company or its
properties or assets in any material respect; or (c) conflict with, or
constitute a breach of, or a default under, or result in a violation of, the
articles of organization, charter, limited liability company agreement or other
governing instrument of the Company, or any company restriction, bond or
debenture applicable to the Company, or any note, mortgage, deed of trust or
other evidence of indebtedness, or any material agreement, contract, indenture,
document or other instrument to which the Company is a party or by which it is
bound or to which its properties or assets are or may be subject.

5.06 Consents; Approvals. No notice, approval, authorization, consent, order,
exemption or other action of, or notice to, or filing with any Governmental
Authority or other public board or body or of any person, firm or

 

21



--------------------------------------------------------------------------------

corporation is or will be necessary or required as a condition to (a) the valid
authorization, execution and delivery of this Agreement and the Related
Documents or (b) the performance of the Company’s obligations under this
Agreement and the Related Documents, except those that have been obtained and
are in full force and effect.

5.07 Insolvency. No attachment, execution, or voluntary or involuntary
proceeding in bankruptcy against the Company, and no assignment for the benefit
of creditors by the Company has been contemplated, threatened or initiated.

5.08 Creditor Proceeding. The Company is not a party to any bankruptcy,
reorganization, insolvency or other like proceeding against the Company, and no
such proceeding pending or, to the best knowledge of the Company, threatened or
known to be contemplated.

5.09 Litigation. There are no judgments, decrees or orders of any court,
Governmental Authority or administrative agency issued against or otherwise
applicable against the Company, or proceedings (including litigation, actions,
claims, governmental or quasi-governmental proceedings and, to the best of its
knowledge, investigations) of a legal, equitable, regulatory or administrative
nature, completed or pending, to which the Company is a party or, to the
Company’s best knowledge, threatened, against or affecting the Company that
(a) call in to question and are likely to materially adversely affect, in the
judgment of the party affected by such action (i) the Company’s creation,
organization, or existence, (ii) the authority of the Company to conduct its
operations, or (iii) the authority of the Company to perform its obligations
under this Agreement or the Related Documents; or (b) are likely to materially
adversely affect, in the judgment of the party affected by such action (i) the
financial condition or operations of the Company, (ii) the business of the
Company, (iii) the transactions to be effected by this Agreement or the Related
Documents, or (iv) the Company’s ability to perform each of its obligations
under this Agreement and the Related Documents. The Company is not in default
with respect to any order of any court, Governmental Authority or arbitration
board or tribunal.

5.10 Cease or Desist Orders. The Company is not under any cease or desist order
or other order of a similar nature, temporary or permanent, of any federal,
state or local authority that would have the effect of preventing or hindering
the Company from the performance of its duties under this Agreement or the
Related Documents in any material respect; nor is there any such proceeding
pending, threatened or known to be contemplated that, if successful, could lead
to the issuance of any such order.

 

22



--------------------------------------------------------------------------------

5.11 Full Disclosure. The Company represents and warrants that no representation
or warranty contained in this Agreement and no statement, certificate, document
or other instrument furnished or to be furnished by the Company under this
Agreement, or otherwise, relating to the transactions to be effected under this
Agreement, contains or will contain any untrue statement of a material fact, or
omits or will omit to state a material fact necessary to make any such
representation, warranty, statement, certificate, document or other instrument
not misleading.

5.12 Depository Institution. The Company, if the Company is a depository
institution, has complied with the requirements of 12 U.S.C. Section 1823(e), as
amended from time to time, in connection with the authorization, execution,
delivery, and retention of this Agreement and any commitment or loan document
required to be issued or entered into by the Company under or in connection with
this Agreement.

5.13 Proceeds of Letters of Credit; Margin Regulations. The proceeds of the
Letters of Credit are to be used solely for the purposes set forth in and
permitted by Section 6.02. No part of the proceeds of any Letter of Credit will
be used by the Company to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock. Neither
the issuance of any Letter of Credit nor the use of proceeds thereof will
violate or be inconsistent with the provisions of Regulations T, U or X.

5.14 Pension Fund Ratings. As of the Closing Date, the Detroit Pension Fund has
an S&P credit rating of “AA” and the Wayne County Pension Fund has an S&P credit
rating of “AA-”.

5.15 Timeliness of Representations and Warranties. Each representation and
warranty made or given in this Agreement, or pursuant to it, shall be true and
correct as of the Closing Date and as of the date of any issuance of any Letter
of Credit hereunder.

 

23



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

So long as the Letter of Credit shall be outstanding or any Obligation shall
remain unpaid or unsatisfied, unless the Bank waives compliance in writing:

6.01 Financial Statements. For so long as this Agreement is in effect/any Letter
of Credit is outstanding, the Company shall deliver to the Bank, in form and
substance satisfactory to the Bank, (a) as soon as available, but not later than
thirty (30) days after the end of each quarter, a copy of the unaudited
quarterly or semi-annual financial statements of each Pension Fund, and (b) as
soon as available, but not later than ninety (90) days after the end of each
fiscal year, (i) a copy of the audited financial statements of the Company, and
(ii) a copy of the audited financial statements of each Pension Fund (including
the Investment Policy and Performance Report), each of which shall include a
balance sheet as at the end of such year and the related consolidated and
consolidating statements of income or operations, shareholders’ or members’
equity and cash flows for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, and accompanied by the opinion of
a nationally recognized independent public accounting firm, which report shall
state that such financial statements present fairly the financial position for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years.

6.02 Notices. The Company shall promptly notify the Bank, at its address
indicated on the signature page to this Agreement, or such other address as the
Bank shall request:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted in or may reasonably be expected to result
in a Material Adverse Effect;

(c) of any material change in accounting policies or financial reporting
practices by the Company or any of its Subsidiaries or, to the extent it has
knowledge thereof, of either Pension Fund; and

(d) of any change in the S&P credit rating of either Pension Fund of which it
has knowledge.

 

24



--------------------------------------------------------------------------------

6.03 Preservation of Company Existence. The Company shall, and shall cause each
of its Subsidiaries to:

(a) preserve and maintain in full force and effect its existence and good
standing under the laws of its state of jurisdiction of incorporation or
organization;

(b) preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises reasonably
necessary or desirable in the normal conduct of its business; and

(c) use reasonable efforts, in the ordinary course of business, to preserve its
business organization and goodwill.

6.04 Construction Letter of Credit. The Company shall deliver to the Bank the
Construction Letter of Credit referred to in the Master Forward Financing
Agreement on the Business Day following the date of the Company’s receipt of
such Construction Letter of Credit.

ARTICLE VII

EVENTS OF DEFAULT

7.01 Event of Default. Any of the following shall constitute an “Event of
Default” after the applicable cure period:

(a) Non-Payment. The Company fails to pay, (i) any amount specified in
Section 2.04(a) within one (1) Business Day after the date on which required to
be paid herein, or (ii) within five (5) days after the same becomes due, any
interest, fee or any other amount payable hereunder or under any other Related
Document; or

(b) Insolvency; Voluntary Proceedings. The Parents, the Company, any Subsidiary,
or either Pension Fund (i) cease or fail to be solvent, or generally fail to
pay, or admit in writing their inability to pay, their debts as they become due,
subject to applicable grace periods, if any, whether at stated maturity or
otherwise; (ii) voluntarily cease to conduct their business in the ordinary
course; (iii) commence any Insolvency Proceeding with respect to themselves; or
(iv) take any action to effectuate or authorize any of the foregoing; or

 

25



--------------------------------------------------------------------------------

(c) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Parents, the Company, any Subsidiary, or either
Pension Fund or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of the Parents’, the
Company’s, any Subsidiary’s or either Pension Fund’s properties, and any such
proceeding or petition shall not be dismissed, or such writ, judgment, warrant
of attachment, execution or similar process shall not be released, vacated or
fully bonded within 90 days after commencement, filing or levy; (ii) the
Parents, the Company, any Subsidiary or either Pension Fund admit the material
allegations of a petition against them in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) the Parents, the Company, any Subsidiary or either Pension
Fund acquiesce in the appointment of a receiver, trustee, custodian,
conservator, liquidator, mortgagee in possession (or agent therefor), or other
similar Person for themselves or a substantial portion of their property or
business.

If an Event of Default should occur, the Bank may: (a) declare by written notice
all amounts due hereunder (including any obligation with respect to out-standing
Letters of Credit) or under any other Related Document to which the Bank and the
Company are parties to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Company; provided, however, that upon the occurrence of any event
specified in subsection (b) or (c) of this Section 7.01, all amounts due
hereunder (including any contingent obligation with respect to the Letters of
Credit) or under any other Related Document to which the Bank and the Company
are parties shall automatically become due and payable without further act of
the Bank; (b) by written notice to the Company, require the Company to deposit
with the Bank as cash collateral an amount equal to the then undrawn amount of
the Letters of Credit; and/or (c) exercise all rights and remedies available to
it under the Related Documents or applicable law.

7.02 Termination of Bank’s Obligation to Issue Letters of Credit. If any of the
following events should occur, the Bank may, at its discretion, suspend or
terminate the issuance of Letters of Credit hereunder:

(a) Representation or Warranty. Any representation or warranty by the Company
made herein, in any other Related Document, or which is contained in any
certificate, document or financial or other statement by the Company, or any
Responsible Officer, furnished at any time under this Agreement, or in or under
any other Related Document, is incorrect in any material respect on or as of the
date made or deemed made; or

 

26



--------------------------------------------------------------------------------

(b) Breach of Covenant. The Company fails to perform or observe any other term
or covenant contained in this Agreement or any other Related Document, and such
default shall continue unremedied for a period of thirty (30) days after the
earlier of (i) the date upon which a Responsible Officer knew of such failure
and (ii) the date upon which written notice thereof is given to the Company by
the Bank; or

(c) Cross-Default. The Parents, the Company or any Subsidiary (A) fail to make
any payment, regardless of amount, in respect of any Indebtedness, having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $25,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise); or (B) fail to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness, if the effect of such failure, event or condition is to cause, or
to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity or cash
collateral in respect thereof to be demanded and the principal amount of such
Indebtedness exceeds $25,000,000; or

(d) Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against the
Parents, the Company or any Subsidiary or either Pension Fund involving in the
aggregate a liability (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) as to any single or
related series of transactions, incidents or conditions, of $25,000,000 or more,
and the same shall remain unsatisfied, unvacated and unstayed pending appeal for
a period of 60 days after the entry thereof; or

(e) Non-Monetary Judgments. Any non-monetary judgment, order or decree is
entered against the Parents, the Company or any Subsidiary or either Pension
Fund which does or would reasonably be expected to have a Material Adverse
Effect, and there shall be any period of ninety (90) consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

 

27



--------------------------------------------------------------------------------

(f) Other Documents. An event of default (however designated) occurs under the
Master Forward Financing Agreement or the Bond Credit Enhancement Commitment Fee
Facility; or

(g) Pension Fund Ratings. Either Pension Fund is not rated by Standard & Poors,
Inc. within ninety (90) days of such Pension Fund’s fiscal year end.

7.03 Decline or Unavailability of Pension Fund Ratings. If the S&P credit rating
of a Pension Fund which has issued one or more Pension Fund L/Cs falls below
“A-” or such Pension Fund is no longer rated by Standard & Poors, Inc., the Bank
shall promptly notify the Company of such occurrence, and the Company shall
advise the Bank, within two (2) Business Days of receiving such notice, that one
of the following options will occur within five (5) Business Days of such
notice: (a) the Company will replace the Pension Fund L/Cs with new letters of
credit issued by a new pension fund acceptable to the Bank in its sole
discretion with an S&P credit rating of “A-” or better; (b) the Bank should draw
an amount equal to the L/C Obligations under the Pension Fund L/Cs and use such
amount to cash collateralize the outstanding Letters of Credit, or (c) the
Company will transfer to the Bank an amount equal to the amount of the L/C
Obligations as cash collateral for the outstanding Letters of Credit. If the
Bank fails to receive timely notice from the Company or the Company does not
implement the option selected in the notice within the five (5) Business Day
Period, the Bank may draw under the Pension Fund L/C.

7.04 Rights Not Exclusive. The rights provided for in this Agreement and the
other Related Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.

7.05 Right of Bank to Draw on Pension Fund L/Cs. Nothing in this Article VII
shall be construed to prevent the Bank from drawing under a Pension Fund L/C
pursuant to the terms of this Agreement if there is a draw by Fannie Mae under a
Letter of Credit issued hereunder. However, notwithstanding the foregoing, the
Bank shall not draw on a Pension Fund L/C unless there has been a draw on the
Letter of Credit secured by such Pension Fund L/C or the Bank is entitled to
draw under Section 7.03.

 

28



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

8.01 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Related Document, and no consent with respect to any
departure by the Company or any applicable Subsidiary therefrom, shall be
effective unless the same shall be in writing and signed by the Bank and the
Company, and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

8.02 Notices. (a) All notices, requests, consents, approvals, waivers and other
communications shall be in writing (including, unless the context expressly
otherwise provides, by facsimile transmission, provided that any matter
transmitted by the Company by facsimile (i) shall be immediately confirmed by a
telephone call to the recipient at the number specified on the signature page
hereof with respect to such Person, and (ii) shall be followed promptly by
delivery of a hard copy original thereof) and mailed, telecopied or delivered,
to the address or facsimile number specified for notices on the signature page
hereof with respect to such Person; or, as directed to the Company or the Bank,
to such other address as shall be designated by such party in a written notice
to the other parties, and as directed to any other party, at such other address
as shall be designated by such party in a written notice to the Company and the
Bank.

Copies of all notices to the Company shall be delivered to:

Honigman Miller Schwartz and Cohn, LLP

2290 First National Building

660 Woodward Avenue

Detroit, Michigan 48226-3583

Fax: (313) 465-8000

Attention: Gregory J. DeMars

and copies of all notices to the Bank shall be delivered to:

Patton Boggs LLP

2001 Ross Avenue

Suite 3000

Dallas, Texas 75201

Fax: 214-758-1550

Attention: Robert S. Rendell

 

29



--------------------------------------------------------------------------------

(b) All such notices, requests and communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the U.S. mail, or if delivered, upon delivery; except that notices pursuant
to Article II shall not be effective until actually received by the Bank.

(c) Any agreement of the Bank herein to receive certain notices by telephone or
facsimile is solely for the convenience and at the request of the Company. The
Bank shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by the Company to give such notice and the Bank shall not have
any liability to the Company or other Person on account of any action taken or
not taken by the Bank in reliance upon such telephonic or facsimile notice. The
obligation of the Company to pay the Obligations hereunder shall not be affected
in any way or to any extent by any failure by the Bank to receive written
confirmation of any telephonic or facsimile notice or the receipt by the Bank of
a confirmation which is at variance with the terms understood by the Bank to be
contained in the telephonic or facsimile notice.

8.03 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Bank, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

8.04 Costs and Expenses. The Company shall: (a) whether or not the transactions
contemplated hereby are consummated, pay or reimburse the Bank within ten
Business Days after demand (subject to Section 4.01(e)) for all costs and
expenses incurred by the Bank in connection with the development, preparation,
delivery, administration and execution of, and any amendment, supplement, waiver
or modification to (in each case, whether or not consummated), this Agreement,
any Related Document and any other documents prepared in connection herewith or
therewith, and the consummation of the transactions contemplated hereby and
thereby, including Attorney Costs incurred by the Bank with respect thereto; and
(b) pay or reimburse the Bank within ten Business Days after demand for all
costs and expenses (including Attorney Costs) incurred by it in connection with
the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Agreement or any other Related Document during the existence
of an Event of Default or after

 

30



--------------------------------------------------------------------------------

acceleration of the Obligations hereunder (including in connection with any
“workout” or restructuring regarding the Obligations hereunder, and including in
any Insolvency Proceeding or appellate proceeding).

8.05 Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Company shall indemnify, defend and hold the Bank and each of
its officers, directors, employees, counsel, agents and attorneys-in-fact (each,
an “Indemnified Person”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements (including Attorney Costs) of any kind or
nature whatsoever which may at any time (including at any time following
repayment of the Obligations hereunder) be imposed on, incurred by or asserted
against any such Person in any way relating to or arising out of this Agreement
or any document contemplated by or referred to herein, or the transactions
contemplated hereby, or any action taken or omitted by any such Person under or
in connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any Insolvency Proceeding or
appellate proceeding) related to or arising out of this Agreement or any Letter
of Credit or the use of the proceeds thereof, whether or not any Indemnified
Person is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided, however, that the Company shall have no obligation
hereunder to any Indemnified Person with respect to Indemnified Liabilities
resulting solely from the breach of this Agreement, gross negligence or willful
misconduct of such Indemnified Person. The agreements in this Section shall
survive payment of all other Obligations.

8.06 Payments Set Aside. To the extent that the Company makes a payment to the
Bank, or the Bank exercises its right of set-off, or the Bank draws on any
Pension Fund L/C, and such payment or the proceeds of such set-off or the amount
drawn or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Bank in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then to the extent of such recovery the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such set-off
had not occurred or such amount had not been drawn.

8.07 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Company may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Bank.

 

31



--------------------------------------------------------------------------------

8.08 Participations. The Bank may at any time and from time to time, subject to
the Company’s consent which may not be unreasonably withheld, sell to one or
more commercial banks or other Persons (a “Participant”) participating interests
in the Letters of Credit and the other interests of the Bank hereunder and under
the other Related Documents.

8.09 Confidentiality. The Bank agrees to take normal and reasonable precautions
and exercise due care to maintain the confidentiality of all information
identified as “confidential” or “secret” by the Company and provided to it by
the Company or any Subsidiary, under this Agreement or any other Related
Document, and the Bank shall not use any such information other than in
connection with or in enforcement of this Agreement and the other Related
Documents or in connection with other business now or hereafter existing or
contemplated with the Company or any Subsidiary; except to the extent such
information (i) was or becomes generally available to the public other than as a
result of disclosure by the Bank, or (ii) was or becomes available on a
non-confidential basis from a source other than the Company, provided that such
source is not bound by a confidentiality agreement with the Company known to the
Bank; provided, however, that the Bank may disclose such information (A) at the
request or pursuant to any requirement of any Governmental Authority to which
the Bank is subject or in connection with an examination of the Bank by any such
authority; (B) pursuant to subpoena or other court process; (C) when required to
do so in accordance with the provisions of any applicable Requirement of Law;
(D) to the extent reasonably required in connection with the exercise of any
remedy hereunder or under any other Related Document; (E) to the Bank’s
independent auditors and other professional advisors; (F) to any Participant,
actual or potential, provided that such Person agrees in writing to keep such
information confidential to the same extent required of the Bank hereunder;
(G) as expressly permitted under the terms of any other document or agreement
regarding confidentiality to which the Company or any Subsidiary is party or is
deemed party with the Bank; and (H) to its Affiliates.

8.10 Set-off. In addition to any rights and remedies of the Bank provided by
law, if an Event of Default exists and the Obligations hereunder have been
accelerated, the Bank is authorized at any time and from time to time, without
prior notice to the Company, any such notice being waived by the Company to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time

 

32



--------------------------------------------------------------------------------

held by, and other indebtedness at any time owing by, the Bank to or for the
credit or the account of the Company against any and all Obligations owing to
the Bank, now or hereafter existing, irrespective of whether or not the Bank
shall have made demand under this Agreement or any Related Document and although
such Obligations may be contingent or unmatured. The Bank agrees promptly to
notify the Company after any such set-off and application made by the Bank;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

8.11 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.

8.12 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

8.13 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Company, the Bank and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Related Documents.

8.14 Governing Law and Jurisdiction.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES; PROVIDED THAT
THE BANK SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND BY EXECUTION AND

 

33



--------------------------------------------------------------------------------

DELIVERY OF THIS AGREEMENT, EACH OF THE COMPANY AND THE BANK CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE JURISDICTION OF THOSE COURTS. EACH
OF THE COMPANY AND THE BANK IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. THE COMPANY AND THE BANK EACH WAIVE PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK.

8.15 Waiver of Jury Trial. THE COMPANY AND THE BANK EACH WAIVE THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER RELATED DOCUMENTS TO WHICH THEY
ARE PARTIES, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT, AND THAT RELATE TO THIS AGREEMENT, THE OTHER RELATED
DOCUMENTS AND/OR THE TRANSACTIONS CONTEMPLATED HEREBY INCLUDING, CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE. THE COMPANY AND THE BANK EACH AGREE THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER RELATED
DOCUMENTS TO WHICH THEY ARE PARTIES OR ANY PROVISION HEREOF OR THEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS TO WHICH THE
COMPANY AND THE BANK ARE PARTIES.

8.16 Entire Agreement. This Agreement, together with the other Related
Documents, embodies the entire agreement and understanding between the Company
and the Bank, and supersedes all prior or contemporaneous agreements and
understandings of such Persons, oral or written, relating to the subject matter
hereof and thereof.

 

34



--------------------------------------------------------------------------------

8.17 Ratings Changes. The Bank shall give the Company prompt notice of any
change of its long term debt rating by Moody’s Investors Services or Standard &
Poors, Inc., provided that any failure to comply therewith shall not affect any
obligation of the Company to the Bank hereunder.

8.18 Term. This Agreement shall terminate only at such time when all Letters of
Credit have either expired or been fully reimbursed and terminated.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

MUNIMAE MIDLAND CONSTRUCTION FINANCE, LLC By:   MuniMae Midland, LLC   Sole
Member By:  

    /s/  Keith J. Gloeckl

Name:  

    Keith J. Gloeckl

Title:  

    Executive Vice President

NOTICE ADDRESS: 33 North Garden Avenue Suite 1200 Clearwater, Florida 33755
Attention:   Lynn Coovert Facsimile:   (727) 443-6067 BANK OF AMERICA, N.A By:  

    /s/  Jeff Journey

Name:  

    Jeff Journey

Title:  

    Senior Vice President

NOTICE ADDRESS: 901 Main Street 51st Floor TX1-492-51-01 Dallas, Texas
75202-3715 Telephone:  (214) 209-9325 Facsimile:    (214) 209-1571 Attention:
Loan Administration – Susan Mogish

 

Page F-1



--------------------------------------------------------------------------------

With copy to: Bank of America, N.A. 333 S. Beaudry Avenue 19th Floor
CA9-703-19-23 Los Angeles, CA 90017-1466 Telephone:   (213) 345-0098 Facsimile:
  (213) 345-6710

 

Page F-2